Name: COMMISSION REGULATION (EC) No 630/95 of 23 March 1995 adjusting the total quantities fixed in Article 3 of Council Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  European construction;  agricultural structures and production;  EU finance
 Date Published: nan

 24. 3 . 95 EN Official Journal of the European Communities No L 66/ 11 COMMISSION REGULATION (EC) No 630/95 of 23 March 1995 adjusting the total quantities fixed in Article 3 of Council Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector ('), as last amended by the Act of Accession of Austria, Finland and Sweden, Article 1 In the first subparagraph of Article 3 (2) of Regulation (EEC) No 3950/92, the table is replaced by the following : (tonnes) Whereas Article 4 (2) of Regulation (EEC) No 3950/92 provides that the individual reference quantity is to be increased or established at the duly justified request of producers to take account of changes affecting their deliveries and/or direct sales ; whereas the increase or establishment of a reference quantity is subject to a corresponding reduction or cancellation of the other reference quantity which the producer owns ; Member State f Deliveries Directsales 'Belgium 3 077 372 233 059 Denmark 4 454 450 898 Germany (') 27 764 778 100 038 Greece 625 985 4 528 Spain 5 222 445 344 505 France 23 693 932 541 866 Ireland 5 234 465 11 299 Italy 9 632 540 297 520 Luxembourg 268 098 951 The Netherlands 10 982 346 92 346 Austria 2 205 000 367 000 Portugal 1 835 461 37 000 Finland 2 342 000 10 000 Sweden 3 300 000 3 000 United Kingdom 14 270 430 319 617 Whereas such adjustments may not lead to an increase in the sum of the deliveries and direct sales referred to in Article 3 of Regulation (EEC) No 3950/92 for the Member State concerned ; whereas, where the individual reference quantities undergo a definitive change, the quantities referred to in the abovementioned Article 3 must be adjusted in accordance with the procedure laid down in Article 30 of Council Regulation (EEC) No 804/68 (2), as last amended by the Act of Accession of Austria, Finland and Sweden : (') Of which 6 244 566 tonnes for deliveries to purchasers established on the territory of the new Lander and 8 801 tonnes for direct sales in the Ldnder. Whereas, in accordance with the third indent of Article 8 of Commission Regulation (EEC) No 536/93 (3), as last amended by Regulation (EC) No 470/94 (4), Belgium, Denmark, Spain, France, Ireland, Italy, the Netherlands, Portugal and the United Kingdom have notified the quantities definitively transferred by virtue of the second subparagraph of Article 4 (2) of Regulation (EEC) No 3950/92 ; whereas, therefore, the total quantities for those Member States fixed in Article 3 of Regulation (EEC) No 3950/92 should be adjusted accordingly ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1994. (') OJ No L 405, 31 . 12. 1992, p. 1 . (2) OJ No L 148 , 28. 6 . 1968, p. 13 . (3) OJ No L 57, 10. 3 . 1993, p. 12. (4) OJ No L 59 , 3 . 3 . 1994, p. 5 . No L 66/ 12 EN Official Journal of the European Communities 24. 3 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 March 1995. For the Commission Franz FISCHLER Member of the Commission